DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 
Claims 2-4, 6, 9, 10, 12, 15, and 16 have been canceled.
Claims 1 and 11 have been amended.
Claims 18-29 have been added.
Claims 1, 5, 7, 8, 11, 13, 14, and 17-29 are pending in the instant application.

It should be noted that SEQ ID NO:1 is ALX 0081, a composition comprising two identical immunoglobulin single variable domains (ISVD) that bind vWF joined by the sequence Ala-Ala-Ala.  It should be noted that the ISVD monomers present in ALX 0081 are disclosed as 12A02H1/SEQ ID NO:19 and thus ALX 0081 can also be represented as SEQ ID NO:19-Ala-Ala-Ala-SEQ ID NO:19 (see also Table A-1 beginning on page 87 of the instant specification).  Additionally, the ALX0081 construct is also known as caplacizumab (see for example lines 22-24 of page 42 of the specification).


Information Disclosure Statement
The IDS form received 8/24/2022 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1, 5, 7, 8, 11-14, and 17 under 35 U.S.C. 103 as being unpatentable over Silence (WO 2006/122825) in view Gauer et al., in view of Greenfield et al. (US 7,270,976), and in view of Neunert et al. has been withdrawn in view of applicant’s claim amendments received August 24, 2022.
Specifically, applicant has amended the independent claims to specifically indicate that artisans are to discontinue administration once the level of ADAMTS13 reaches the threshold of 10% of reference activity.  Note that while  
Greenfield et al. disclose that artisans can measure ADAMTS13 activity to determine if a patient is or is not responding to therapeutic interventions administered to treat TTP there does not appear to be guidance or direction to the 10% activity limitation.


The rejection of claims 1, 5, 7, 8, 11-14, and 17 under 35 U.S.C. 103 as being unpatentable over Holz in view Gauer et al., in view of Greenfield et al. (US 7,270,976), and in view of Neunert et al. has been withdrawn in view of applicant’s amendments to the independent claim received August 24, 2022 which require an artisan to halt administration when ADAMTS13 activity reaches 10% of a control, and as discussed above the prior art does not appear to teach or reasonably suggest this cutoff level.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



The provisional rejection of claims 1, 5, 7, 8, 11-14 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 15-23, 27, and 29-36 of copending Application No. 15/881,055 in view of Gauer et al., in view of Greenfield et al. (US 7,270,976), and in view of Neunert et al. has been withdrawn in view of applicant’s claim amendments received August 24, 2022.
Specifically, while the prior office action set forth why artisans would have modified the copending methods to include measuring ADAMTS13 activity to determine if a patient is or is not responding to therapeutic interventions administered to treat TTP as taught by Greenfield et al., there does not appear to be any guidance or direction to the limitation of 10% ADAMTS13 activity as being a cutoff if the decision to continue or discontinue administration of ALX-0081/SEQ ID NO:1 as presently required by the instant claimed inventions.     


The rejection of claims 1, 5, 7, 8, 11-14, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,919,980 in view of in view Gauer et al. in view of Greenfield et al. (US 7,270,976), and in view of Neunert et al. has been withdrawn in view of applicant’s claim amendments received August 24, 2022.
Specifically, while the prior office action set forth why artisans would have modified the patented methods to include measuring ADAMTS13 activity to determine if a patient is or is not responding to therapeutic interventions administered to treat TTP as taught by Greenfield et al., there does not appear to be any guidance or direction to the limitation of 10% ADAMTS13 activity as being a cutoff if the decision to continue or discontinue administration of ALX-0081/SEQ ID NO:1 as presently required by the instant claimed inventions.     
    

Claims 1, 5, 7, 8, 11, 13, 14, and 17-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,858,445 in view of in view Gauer et al. and in view of Neunert et al.
The methods of the ‘445 patent reduce the risk of an acute episode of thrombotic thrombocytopenic purpura (TTP) in a human subject in need thereof by requiring a practitioner to measure the ADAMTS13 activity in a TTP patient prior to administering ALX-0081, and note that ALX-0081 is a bivalent ISVD comprising two copies of 12A02H1 which binds vWF and has the sequence of SEQ ID NO:1.  Notably, the issued claims explicitly teach that ALX-0081 is to be repeatedly administered until the ADAMTS13 activity of the patient is at least 10% of an ADAMTS13 reference activity (see issued claim 5).  The administered dose of ALX-0081 is recited as being 5-40 mg (see for example claims 1, 6, 12, and 17) and as being 11 mg (see particularly claims 9, 11, and 19).  Such an administration is recited as also including a step of measuring platelet number, and if the measured platelet level below 150,000/microliter the administration is to be repeated (see claim 4).  The ‘445 patent also claims methods which require measurement of ADAMTS13 activity, administration of ALX-0081, and performing plasma exchange (see issued claim 6).  Such claims differ from the instant claimed invention in that the interval between platelet titer measurements is not explicitly recited and the issued claims do not require cessation of ALX-0081 administration once the threshold of 10% ADAMTS13 reference activity has been passed.  
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the methods of the ‘445 patent to include the step of repeating measurements of platelet level in addition to performing therapeutic administrations.  This is because as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter) and thus measuring the number of platelets in a patient sample would allow the artisan to know if the therapeutic administration was or was not working, specifically since thrombocytopenia is defined as a low platelet count, the platelet numbers reasonably must rise for therapy to be effective.  In addition to being explicitly recited in issued claim 4, the cutoff of 150,000/microliter is obvious as this is the point at which higher platelet counts indicate that the patient is normal and does not have thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present as thrombocytopenia by definition is a platelet count of less than the recited value of 150,000/microliter.  Indeed, this reasonably is why Neunert et al. explicitly teach that minimally two measurements separated in time showing the same result must be obtained prior to deciding if a patient is or is not responding to therapeutic intervention.  Performing such replicate tests on an interval of 2 to 7 days would also have been reasonably obvious to artisans as a response to a therapeutic intervention can be expected to occur within this time frame as was also disclosed by Neunert et al.  
Further, as has been pointed out above, issued claim 5 recites “measuring the ADAMTS13 activity of said human subject and administering a polypeptide comprising the amino acid sequence of SEQ ID NO;1 until the ADAMTS13 activity is at least 10% of an ADAMTS13 reference activity.” (emphasis added by the examiner).  The phrase “at least 10%” is really a range with the low endpoint at 10% and the high endpoint undefined (as reasonably a measured value could exceed the control and thus be greater than the control level of 100%) and thus to meet the issued claim limitation administration must continue until the threshold of 10% is passed.  Such a recitation differs from the instant claim language in that while an artisan practicing the issued method can’t stop prior to reaching 10%, once 10% is reached the artisan could, but is not required, to cease administration of ALX-0081 (for example it is permissible to achieve 50% or even 150% ADAMTS13 activity in the issued claims as such values are “at least 10%”) whereas the instant claims require therapeutic administration to stop once 10% ADAMTS13 activity has been achieved.  Thus, while the issued claims do not mandate that therapeutic administration has to stop at 10% ADAMTS13 activity, given that administration must continue until 10% is reached, it would be obvious to artisans to stop at 10% as this is the lowest activity level permitted by the claims for which administration is no longer required.  Additionally, just like with platelet titer, artisans would desire to confirm such a measurement prior to discontinuing therapy as stopping therapy prematurely would potentially lead to harm in the TTP patient as the signs and symptoms of their disease are not sufficiently resolved.  Applicant is also reminded that the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of the above, the instant claimed inventions appears to be obvious variants of the TTP treatment methods of the ‘445 patent.
 
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.  Applicant argues that the issued claims do not require multiple measurements of both platelet titer and ADAMTS13 activity or stopping when platelet titer is 150,000/microliter and ADAMTS13 activity of 10% of control and that such teachings are not supplied by the other cited references.
These arguments are not persuasive.  Issued claim 4 explicitly recites “measuring a platelet number of said human subject and if said platelet number is lower than 150,000/microliter, then repeating step (b)” wherein step B is administering 5-40 mg ALX-0081 to the subject.  As set forth in the rejection of record, the value of 150,000 platelets per microliter is the clinical cutoff for determining if a patient does or does not have thrombocytopenia, and given that the issued claims require administration to continue until this level is reached it is obvious to artisans that that platelet titer of 150,000/microliter can be used to stop treatment as that is the lowest platelet titer at which cessation is permitted.  Similarly, issued claim 5 requires administration until ADAMTS13 activity is at least 10%.  While such language allows for higher activity levels since 50% and 150% are “at least 10%”, the claim sets a lower bound at which artisans could stop if they so choose, similar to the 150,000 platelet per microliter lower bound in claim 4.  Thus the issued claims explicitly set forth the lower bounds that if not achieved require continuation of ALX-0081 administration.  As explained in the rejection of record, confirming a measured patient value at a later time to make sure some clinically important threshold has been crossed, such as platelet titer or ADAMTS13 activity, is desirable as any measured value, absent replication could be wrong simply due to experimental error and the risks to the patient for discontinuing therapy prematurely are high.  Thus, contrary to applicant’s argument, confirming measured patient values within the indicated timeframe prior to discontinuation of therapy would be obvious to ordinary artisans and lie well within the bounds of ordinary experimentation, especially given that  Neunert et al. teach making measurements at least twice using samples collected more than a day apart.           


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644